DETAILED ACTION
This Office Action is responsive to the Amendment filed 24 August 2021.  Claims 

1-20 are now pending.  The Examiner acknowledges the amendments to claims 1, 4-6, 

8, 10, 11, 14-16, 19 and 20.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 24 August 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,420,913 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
4.	Claims 1-20 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance: regarding claims 1-10, the prior art of record does not teach or fairly suggest a computer-implemented method for detection and remediation of anxiety, the method comprising: receiving, by a processor, a biological sensor input from a mobile wearable device worn by a user; receiving, by the processor, a situational data input comprising a GPS location of the user; determining that the GPS location is associated with an increased anxiety level for the user; determining whether a current anxiety level exceeds an anxiety threshold based at least 
5.	Regarding claims 11-15, the prior art of record does not teach or fairly suggest a  computer program product for detection and remediation of anxiety, the computer program product comprising a non-transitory computer readable storage medium readable by a processing circuit and storing program instructions for execution by the processing circuit for performing a method comprising: receiving a biological sensor input from a mobile wearable device worn by a user; receiving a situational data input comprising a GPS location of the user; determining that the GPS location is associated with an increased anxiety level for the determining whether a current anxiety level exceeds an anxiety threshold based at least in part upon the biological sensor input and the situational data input; selecting a first sound based upon a determination that the current anxiety level exceeds the anxiety threshold; and outputting the first sound via a speaker.  Specifically, the prior art of record does not teach or fairly suggest wherein the situational data input comprises a GPS location of the user and further determining that the GPS location is associated with an increased anxiety level for the user.  
6.	Regarding claims 16-20, the prior art of record does not teach or fairly suggest a  processing system for detection and remediation of anxiety, the system comprising a processor in communication with one or more types of memory, the processor 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791